Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 1 of 53

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW yoRkK:

‘Dante McNair
(Petitioner)

v. Civil Action No.:_......_....

Criminal Action NO. 16-CR-666(KMK)

United States of America
(Respondant)

NOTICE OF APPEAL WITH MEMORANDUM OF LAW

 

NOW COMES the Petitioner, Dante McNair, Pro Se,.and files the
following notice of appeal with supporting memorandum of law pur-
Ssuant to FRAP R. 3(A)(1) and 4(A)(1)(A), and in support thereof
states the following:

I. PRELIMINARY STATEMENT

 

Petitioner on or around December of 2019, submitted a motion/
brief pursuant to 18 U.S.C. 3582 (For Modification of Sentence) in
light of New Stipreme Court decision on June 26th, 2019; regarding
(U.S. v. Davis) No. 18431, under 18 U.S.C. 924(C)(1)(A) and (3)(B)
finding to now be unconstitutionally vague and cannot stand; along
with supportive lower court rulings in favor of Petitioner's claims
for relief. |

The GOVT responded to Petitioner's motion and on around Dec-
ember 18, 2019 with two (2) area's of contention and they were as
follows: | .

1) Petitioner's motion under 3582(C)(2) could not be heard,
and should be filed pursuant to 28 U.S.C. Section 2255; and

2) The Supreme Court decision in (U.S. v. Davis) is wholey in-
applicable because defendant was not charged with (AND, thus, did
hot plead to) any cPimes in violation of seetion 924(C).,And thus
‘the decision in Davis does not apply to two-level enhancements: ©
‘under U.S.S.G: §2D1.1(b)(1). Citing (U.S. v. Nwainkwo) No. 12-CR-
310VM, 2019 WL 4743823 at 1 (S.D.N.¥. Sept 17, 2019).

 
Case 7:16-cr-OO666-KMK Document 288-2 Filed 02/06/20 Page 2 of 53

On or around January 2020, Petitioner's reply's pursuant to
FRAP Rule 5 addressing correctly the Govt's two main discussion
‘points such as:

1) Petitioner does cite new changes in his reply brief but also
notes that recently in (U.S. v. Sainz), No. 18-10310 (9th Cir)
where Court reveresed the District Court's denial when the

panel held that a District Court may not sua sponte raise
(opvby pass) a defendant's right to file a §3582(C)(2) motion
and deny the motion on:that ground is a violation of an in-
dividual's constitutional rights. (AND ALIKE as explained !by
Congress.
Next, Petitioner's then cites FRAP rules and 28 U.S.C . 2255
(n)(2) that states if the Court sees fit, Peitioner can file
a motion if a new claim raised could not have been raised in
a prior motion; nor' presented’ previously bécause the issue
raised was not available at the time of sentencing; also to
prevent a compléte miscarriage of justice that would result

from allowing a unconstitutional sentence to stand, (and alike)

2) Petitioner counter's the Govt case cited by the Govt in
(Nwankwo) with multiple easexconcerning (and not limited to)

A) Gourt's have recentley decided that defendant's cannot be

sentenced outside the "four corners" of the indictment.

B) Court's have recently.decided (Supreme Court) that a covered
offense is determined by the statute of conviction, not "actual
conduct or relevant conduct," in which the Govt in the fourth
circuit conceded that for a defendant not charged with an
offense could not be later enhanced when additional conduct
not presented for releveant conduct not presented to a jury
may not be used to enhante*a defendant beyond the findings
of a jury. (AND ALIKE)

Concluding with a direct statement from Congress when weigh-
ting in on (avis), that this new case should avoid stacking

to create longer (unjustified sentences) by prosecutors.

 

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 3 of 53

Inerediabily, after.the.completion.of the. briefing process, —
the Govt was allowed to file another response on or around Janu-
ary 10, 2020, now claiming that in hinesight the matter of the
filing did not matter. Then the Govt falsely calims that. Petitioner
never addressed the Govt one (one case cited in Nwakwo). Thus
Pétitioner is left to appeal the Court's signed denial on the very
letter sent to the Court without having the curtosy by FRAP rules
to respond further why Petitioner in indeed due relief based on

(Davis) and other new lower court decisions. (AND ALIBE)

This Motion is timely filed Pursuant to FRAP rules 3(A)(1) and
Rule 4(A)(1)(A). .

Of legal constructive notice, pursuant to FRAP rule 3(D) (1) €2)€3)
(in sum) the District cherk must serve notice of appeal by mailing
€@ copy to each party counsel.of record.... the clerk must promptly

send a copy of the notice of appeal and of the docket entries-+--

and any later docket entries--- to the clerk of the court of appeals

named in the notice.

(PAGE LEFT BLANK ON PURPOSE)

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 4 of 53

IIe ARGUMENT(S ) /GROUNDS

A detailed, well-reasoned 32-page district court decision holding that a Hobbs Act offense is not a crime of violence was
appealed last week by the US Attorney for ND California.

A few months ago, a district court ruled that Hobbs Act robbery was not a crime of violence in the wake of Sessions v Dimaye
and US v Davis, because an alternate means of committing the crime was to instill "fear of injury, immediate or future" to the
person or property of a victim, Fear of future injury to property does not equate to fear of use of physical force against a persc
the district court held.

This reasoning, if it spreads, could bring down Hobbs Act offenses as crimes of violence. Apparenily, the government fears s«
because last week, it appealed the decision to the 9th Circuit. This is not necessarily a bad development, because a circult
halding that the Hobbs Act is not a crime of violence would probably force a Supreme Court decision on the issue.

US v Chea, 2019 U.S. Dist. LEXIS 177651 (ND Cal., Oct. 2, 2019)

The Second Circuit issues an amended opinion in United States v. Pugh, No. 17-1889-cr, __F.3d__, 2019 WL 6708812 (Dec
40, 2019) ("Pugh II"), a material support to terrorism case. As In the initial opinion that was discussed in this blag on Sept. 3,
2019 the Circuit affirms the convictions, but vacates consecutive prison sentences (totaling 420 months) as procedurally
unreasonable because of ihe inadequate statement of reasons for the sentences.

The Circuit issued an amended opinion in United States v. Pugh. The initial decision issued on August 29, 2049 (United State
v. Pugh, 937 F.3d 108) and was discussed in this blog. See infra, posting of Sept. 3, 2019.

The Amended Opinion reaches the same results as the initial opinion. The Circuit (1) rules against the defendant on the mari
communications privilege, Pugh It, 2049 WL 6708812 at *2-*4 ; (2) finds sufficient evidence of an "attempt" to provide materiz
support to a foreign terrorist organization (18 U.S.C. § 2339B(a)(1)), id. at *4-*6; and (3) finds sufficient evidence of obstructic
and attempted obstruction of an "official proceeding" (18 U.S.C. §§ 1512(c)(1), (c)(2)), id. at *6-*7 ; but (4) vacates consecul
sentences totaling 420 monihs' imprisonment because of the inadequacy of the Judge's explanation for the consecutive
sentences. Id, at *8-*12.

Factual basis for § 924(c) plea insufficlent where proffer showed only that defendant "possessed the gun while simultaneous!
engaging in [] drug trafficking" and did not establish "specific nexus" between gun and drug-trafficking offense necessary for "
furtherance" element

in United States v. Luis Rosario, a summary order, the Circuit vacated a guilly plea to a § 924(c) count, charging Mr. Rosario
with possessing a firearm in furtherance of a drug-distribution conspiracy, on the ground that the factual basis for his plea wa:
_ Insufficient. The essential facts are that Mr. Rosario participated in a drug conspiracy for about two months; that he occasionz
used a white van during this time frame; and that a gun was later found inside the van. After arrest, Mr. Rosario said that he
"carries the gun for protection."

These were the only facts on the record when Mr. Rosario pleaded guilty. But as the Court summarized, "th[is] evidence .. .
established only that Rosario possessed the gun while simultaneously engaging in a drug-trafficking conspiracy" and did not
shew-a-specific. nexus’ between-the gun.and the-drug-trafficking offense . ....[as] required.to support.a plea to. possession.‘in

furtherance of such an offense." Order at 5.

The factual basis was thus insufficient. As the Court reminds us, "a gun may; of course, be possessed for any of a number of
purposes, some lawful, others unlawful." Order at 4 (quoting United States v. Chavez, 549 F.3d 119, 130 (2d Clr. 2008)}. And
924(c)'s in furtherance of element cannot be satisfied ‘by relying on the generalization that any time a drug dealer possesse
a gun, that possession is in furtherance, because drug dealers generally use guns to protect themselves and their drugs." Id.
(quoting United States v. Snow, 462 F.3d 55, 62 (2d Cir. 2006)). Rather, there must be evidence of a “specific nexus’ belwee

the charged firearm and the federal drug-trafficking crime." Id.

wee

en

 
Case 7:16-cr-00666-KMK Document 288-2. Filed 02/06/20 Page 5 of 53

Although the Govt:would like for the Court to focus solely on
the (Nwankwo) case; however the record provides unrefuted proof that

the Court states without proof that;
"Mr. McNair possessed at least one firearm in connection with

the charge of Narcotics conspiracy, so two levels are added
pursuant to Section 2D1-(B)(1)," (See Page 13 of the sentenc-

ing transcripts)

Furthering of legal construction consequences is that in the
Govt's own January 10, 2020 letter to:the court, they’ admit to what
Petitioner claimed in both his briefs when the state.

"In other words, the only reason why the two-lével enhancement
was appropriate here is because, the defendant was not conv-

icted of a section 924(c) offense."

However, new recent déefistons already cited as. well as in (U.S.
V. Rasario) yacated the 924(c) count/enhancement due tosthe lack of
established "specific nexus" between gun and drug trafficking off-
enses necessary for in furtherance element." In as much then the
Govt48-conelusion that; "despite the defendant's supplemental
Submission, neither the facts nor the law have changed in the def-
endant's favorand , aS a result, the defendant is not entitled to

the relief he seeks" is wrong! Period!

Additionally, the Court's are now-following the "four corner's"
of the indictment, and thus Petitioner was not charged with a 924(c)
element or residual clause violation; then the Govt claims pursuant
to U.S.S.G. §2D1.1(b)(1) and U.S.S.G. §2k2.4 application note 4,

eannot apply here in the Court's denial notice.

Finally thus if the (A) sentence under this guideline is imposed
in conjunction with a sentence for an underlying offense, do not |
apply any specific offense characteristic for possession, brandising
use, or discharge, of an explosive or firearm when determine the
sentence for the underlying offense, cited in the Govt's final note
to the Court is now wholly inconsistent with new case presedent's
that changes Petitioner's guideline range and what's more has rec-

levéed what amounts to an miscarriage of Justice and cannot stand

 

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 6 of 53

The record proves that Petitioner was not given the opportunity
to further address the Govt's last minute claims that, he does not
apply under (Davis); when the Court premarturely just signed a denial
on the very letter sent in by the Govt. There are numerious cases in
favor of " Petitioner's requést to have the 924(c) unchanged (illegal)
Snhancement that now supports Petitioner legal claims for relief
such as}.
1) (U.S. v..Davis), 924(c) vagueness charge, and avoidance of
stacking.
2) (U.S. v. Maupin) concerning relevant conduct and language
change of the statue itself.
3) (U.S. v. Rasario) need to establish.a specific nexus under
a furtherance between a gun and narcotics to charge or enh-
ance, ;
4) (U.S. v. Sainz) the pight to file pursuant to 3582(c)
5) (U.S. v. Pugh) oe
6) The Govt's admission that Petitioner was not charged or pr-
oven to have a. firearm nor charged pursuant to a 924(c) charge
nor proven a gun being used in furtherance of a crime of nar-
cotics.

7) (U.S. v. Molina), error in sentencing guidelines (AND ALIKE)

The Bottom life, Petitioner's Claims for relief is indeed wa-
rranted here, and prays this Court will follow other Court's across
the Country in favor of Petitioner's claims for relief he seeks here

as a matter of new case laws.-

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 7 of 53.

RELIEF REQUESTED

The Petitioner, Dante McNair, Pro Se, asks this honorable court
to GRANT this appeal requests based on Supreme Court authority in
(Molina = Martinez v. United States), 136 S$.Ct.1338} 1344 (2016)
resulting in plain errors by the Céurt and because of other recent
lower Goupt-decisions stemming from (Davis), and, specifically to
GRANT a resentencing as a matter of justice and any other of further

decisions deemed necessary by this Court.

“DATED: 73. , 2020

Respectfully Submitted

Dante Menair, Pro Se
Fed No.:

LSCI ALLENWOOD - LOW
P.O. BOX 1000

WHITE DEER, PA 17887 -

- oe ml. ne ee ey ne

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 8 of 53

AFFIDAVIT
I Hereby Certify that the foregoing facts are true and correct to the

best of my knowledge and belief under penalty of perjury as per 28 USC Section
1746.

Dante McNair pro se

 

CERTIFICATE OF SERVICE

I Hereby Certify that a copy of the foregoing Petition/Motion was mailed

on this " day of Vel, .! » 2020 by First Class Mail, postage

prepaid to:

AUSUA

Office of the US Attorney
Christopher J. Clore

 

300 Quarropas Street

 

White Plains NY 10601 °° | | ;

  

Oui

Dante McNair pro se

 

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 9 of 53

ATTACHMENT(S )

 
Case 7:16-cr-00666-KMK Document 288-2. Filed 02/06/20 Page 10 ef 53

UNITED STATES DISTRICT COURT
FOR THE
SOUTHERN DISTRICT OF NEW YORK

Dante McNair,
Petitioner

v | Civil Action No.:

 

Criminal Action No: 16-CR-666 (KMK)
United States of America

MOTION FOR MODIFICATION OF SENTENCE
PURSUANT ‘TO 18 USC 3582
IN LIGHT OF SUPREME COURT DECISION
ON JUNE 24TH 2019; REGARDING
(U.S. V. DAVIS) NO. 18431
UNDER 18 USC 924{c)(1)(A), (3)(B);
FINDING TO NOW BE UNCONSTITUTIONALLY
VAGUE AND CANNOT S'TAND
NOW COMES Dante McNair, pro se (hereinafter "Petitioner" or "Mr. McNair"),
in the above-captioned matter; and hereby requests that this Honorable Court
reconsider its previous determination, pursuant to the recent Supreme Court
decision in (U.S. v. Davis) No. 18431 (See Attachment #1 - the Ruling and
Court Opinion), and reduce the sentence of Mr. McNair; using the same justification
and thoughtful consideration of sentencing Petitioner below the Guideline
Range to start at Level 27 (and not 29). Thus, the removal of the 2 point
enhancement levied against Petitioner at sentencing under Section 2D1.1(b)(1)
Firesem in Connection ith charge of narcotics consniracy, now falling under
the Residual Clause; is now considered unconstitutionally vague and cannot
Stand; and must be removed as a matter of law. As for reasons thereof, Mr.

McNair respectfully states the following:

[. BACKGROUND
Petitioner on or around February 6, 2018 plead to Conspiracy to Distribute
and Possess with Intent to Distribute Cocaine 21 USC $846; 21 USC §841(b)(1)(B)
(Lesser included Offense] 5 years to 40 years imprisonment/4~years Supervised
Release (Class B felony).
Not to be overlooked, Petitioner's release status was impecable as explained
to the Court at the time of sentencing (1); such as:

Footnote (1): Petitioner worked a job while on bail (and self-surrendered) ;

with no issues with the probation office and alike. (See Attachment #2 Sentencing
transcripts pg, 6-7) :

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 11 of 53

Arrested October 13, 2016, and released October 14, 2016, on a
$100,000 bond (cosigned by three financially responsible people)
with the following conditions: pretrial supervision; drug
testing/treatment; curfew enforced by electronic monitoring;
reside with mother; refrain from contact with codefendants;
surrender travel documents and make no new applications; and
travel restricted to the SDNY/EDNY. Bail amended on January 24,
2017, to allow the curfew hours to be detemined by Pretrial
Services. Bail amended on April 24, 2017, to remove the conditions
of curfew and location monitoring. Bail amended on November 1,

2017, to permit the defendant to reside with his mother at
a new address.

IT. PRELIMINARY STATEMENT
Petitioner files this timely motion pursuant to 18 USC 3582(c)(2); where
the relevant part of the statute states;

The Court may not modify a term of imprisonment once it has been imposed
except that, in the case of a defendant who has been sentenced to a term of
imprisonment based on a sentencing range that has subsequently been lowered
by the Sentencing Commission pursuant to 28 USC 994(0), upon motion of the
defendant, the court may reduce the term of imprisonment, after considering
the factors -set forth in Section 3553(A) to the extent that they are applicable,

if such a reduction is consistent with applicable policy statements issued
by the Sentencing Commission.

TIT. STATEMENT OF FACTS

Petitioner files this Motion for Reconsideration not only for legal rationale;
but also due to the fact that the major item (topic) that the Court (along
with the Govt.'s admission) Requested and Granted (directed) Petitioner to
receive substance abuse treatment in prison. (See Attachment #2 - Pages 6,
8, 10 and 26 - colloquy of Petitioner's issues and need for rehab).

Petitioner respectfully understands and is extremely greatful that the
Court sentenced him below the Guideline Range of Level 29 - (Category I) of
87 to 108 months; downwards to 66 months. Accordingly, although Petitioner
was not charged with a 924(c) Court, the record clearly shows that the Court
did in fact enhance Petitioner for a firearm, pursuant to Section 2D1.1(b)(1).
This enhancement by way of the Supreme Court decision in (U.S. v. Davis) is

now illegal and cannot stand! This removal would mean that Petitioner's starting

 

guideline range would start at Level 27 and not 29. Period.

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 12 of 53

Mathematically speaking, although not much of a difference in terms of
months; it is the second grounds that Petitioner wants to notably address,
that would benefit him long-term; when it comes to the best rehabilitation .
Sought by way of the RDAP program that the Court sought (and Granted). Unfortunately,
Petitioner does not qualify to take such a great program with a gun enhancement
(or charge) attributed to his case (or any defendants’ case at Bar).

Petitioner in this Motion prays to simply explain to the Court how the
Temoval of the gun enhancement (now considered unconstitutionally vague),
Would actually allow Petitioner a few extra months reduction, assuming the
Court utilize the same rationale to go below the Guidelines Range of (3) levels
from Level 29 Category I; and thus start from Level 27 Category I.

IV. GROUNDS FOR RELIEF
Again, Petitioner does not file this Motion without first recognizing,

 

how fortunate he feels, that the Court saw fit to variance downward; and for
that reason Petitioner feels very blessed for the Reduction Granted by this
Court. :

Next, if the Court would respectfully reconsider as a matter of new caselaw
(U.S. v. Davis), and legally remove the 2-point enhancement to Level 27; which
falls to the Guideline Range of 70-87 months; then follow as it did at sentencing
with a variance downward 3 levels; that would fall to the Guideline Range
of 51-63 months of Level 24. Accordingly, meeting in the middle of that correct
Guideline Range of (60) months would put Petitioner at the mandatory minimum
of 5-years for the Lesser Included Offense- (2) (See Attachment #2 ~ Page
21 - the Court explains the minimum Mr. McNair can receive is 60-months).

Finally, Petitioner asks the Court to not lose sight of the fact that
Petitioner's Counsel, without question, laid out Petitioner's drinking and
drug addiction issues. (3) The Record proves that Petitioner is clearly in
need of the RDAP program; yet to receive treatment (that even the Govt. agreed
was needed) (See Page 10 of Sentencing Transcripts attached), the gun enhancement

must be removed immediately.
ys CONCLUSION

WHEREFORE, Mr. McNair humbly requests that pursuant to recent Supreme
Gourt ruling making 924(c)(i)(A); (3)(B) - (and enhancements) unconstitutionally

 

Footnote (2): Govt. dismissed Count 2 against Petitioner
(See Pg. 23 of Sentencing Transcripts)

(3): See Petitioner's PSR Report Pg/82 and 116; items of issues

 
Case 7:16-cr-00666-KMK Document 288-2. Filed 02/06/20 Page 13 of 53

vague in (U.S. v. Davis), No. 18431; thus changing Petitioner's Guidelines

(and if the Court were to adopt its same rationale and start at Level 27 and

not Level 29; minus 3 Levels downward departure), Petitioner would ereatfully
be reduced (6) months downward from (66) months the Court senetenced Petitioner
to, to 60 months. Of even greater importance, with the removal of the firearm
enhancement would offer Petitioner with an even better (if not equal to) blessing,
by allowing Petitioner to qualify for the much needed RDAP--substance recovery
Program. Petitioner prays this Court will Grant this Motion on both Grounds

of specific relief sought and further relief deemed proper and necessary

in the Interest of Justice.

Dated: | / 09 / 19 Respectfully “Submitted,

uty 2
Dante McNair

Fed. No. # 7% 21Y-65Y
LSCI Allenwood LOW

PO BOX i000

White Deer, PA 17887

 

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 14 of 53

UNITED STATES DISTRICT COURT
FOR THE
SOUTHERN DISTRICT OF NEW YORK

Dante Memair
(petitioner)

CiviltAction No.:
C#iminal Action No.: 16-CR-666(KMK)
United States of America

(respondent)

MOTION PURSUANT TO FRAP RULE"5" REPLY AND ANSWER PETITIONER'S
RESPONSE TO THE GOVT'S ANSWER DATED DECEMBER 18th, 2019 IN OPPOSITION
TO PETITIONER'S 3582(C) MOTION FOR RELIEF

 

 

NOW COMES, Dante McNair, Pro Se, Petitioner's response to.the
Govt's opposition answer, pursuant to FRAP Rule "5" Petitioner has
the right (legal)=to reply; and as for reasons thereof, Petitioner
(McNair) respectfully states as:follows: .

Petitioner responses specifically to the Govt's claims:and sup~
posed applicable lawssand discussion notification to the Court cha-
llenging the Govt's position while providing supportive case law
(andé ALIKE) in favor of Petitioner's claims/grounds for relief.

A) Applicable Law; (In opposition of the Govt's claims)

The Govt’(in its answer to the court) takes a very narrow view-
point when determining Petitioner's filing pursuant to a 3582(c) £-
iling instead of under Title 28 U.S.C Section2255,.

First the Govt states falsely when it states, Petitioner does not
cite "No Amendments to the Guidelines" when suggesting that Petitioner
motion is best served under §2255(A). fis recent as August 142, 2019
in (U.S. v. Sainz) No. 18~10310 (9th Cir.),5 the Court reversed the

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 15 of 53

the District Court's denial of a motion for a sentence reduction
under 18 U.S.C. §3582(C)(2) and remanding for further proceedings
when the Panel held that,a District Court may NOT sua sponte raise
(or by pass) a defendant's right to file a § 3582(C)(2) motion and
deny the motion on that ground is a violation of an indivduals co-

nstitutional rights.

Rather than having the Parole Commission review every Federal
Sentence focused only on an offender's rehabilitation. Congress
decided that § 3582(c) could and would enable courts to decide,
in individual cases, if "there is a justification for reducing a

term of imprisonment." Id. at 56

Congress intended for the situations listed in §$3582(c) to act
as "safety valves for modification of sentences," id at 121, that
enabled sentence reductions when justified by various factors that
Previously could have been addressed through the now abolished par-
ole system. This particular safety valve would. assure the availab-
ility of specific review and:-reductionto a term of imprisonment for
‘extraordinary and compelling reasons" and [would allow courts] to
respond to changes in the guidelines." Id noting that this approach
would keep "the sentencing power in the judicary where it belongs'!
rather than with a federal parole board, the statute permitted "later
review of sentences in particularly compelling situations" Id. (emp-
-hasis added.)

Congress thus intended to give federal sentencing courts an equ-
itable power that would be employed on an individualized basis to
correct fundamentally unfair sentences. And there is no indication
that Congress limited the safety valvezof §3582(c)(1)(A) to medical
or elderly release; if extraordinary and compelling circumstances
were present, they could be used to "justiy a reduction of an un-
usually long sentence." S. Rep. No. 98=225 at 55 56

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 16 of 53

Turning next to the issue of correctness of when an individual

could or should file pursuant to 2255 statute. Petitioner has no

problem refiling his motion under the 2255 statue that the Govt

suggest if it so pleases the Court. The Rules pursuant to 28 U.S.C.

2255; does address that an individual can file even. past the one

(1) year statue of limitations; when or on the grounds that he is

"actually innocent" of a particular charge (or enhancement illeg-

ally derived) and in the interest of brevity and judicial economy,

when a correction of an illegal sentence must be further adjudicated

such as:

1)

2)

3)

4)

To. prevent :a complete miscarriage of Justice that would
result from allowing a unconstitutional sentence to stand
(U.S. v. Cabey) 429 F.3d 93 (2005) (Also see), (U.S. Maybeck)
23 F.3d 888 (1994), (U.S. v. Mikalajunas) 186 F.3d 490, 495
(1999)

A new claim raised could not have been raised in a prior
motion; nor presented previously because the issue raised
was not available at the time of sentencing; ((2255)(h)(2))

A change in the law that directly effect the guideline range
of his sentence or incorrectly created resulting in an im-
proper. classification (U.S. v. Whitley), 737 F.App x 147,
148-49 (4th Cir. 2018); (Also see) (U.Ss v. McCollum) ,885
F.3d 300, 307-09 (2018); or

Newly discovered evidence that if proven and viewed in the
light of the evidence as a whole would be sufficent to est-
ablish by clear and convincing evidence; that no reasonable

fact finder would have found the movant guilty of the offense.

“er

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 17 of 53

B). Discussion:

The Govt is correct here that Petitioner was not charged with
a 924(c) crime of violence yet was enhanced by 2 points (levels)
incorrectly. What the Govt fails to recognize is the opinion cited
by Justice Gorsuch that states; "In our constitutional order, a vague
law is no law at all." Furthering, the way the 924(c) statue is being
used to stack longer sentences, that even the Govt admits that the
statue language (Also while using to enhance those not directly ch-
arged with a 924(c) offense) provides no reliable way to determine
which offense qualify and cannot be squared with the statues text,
context, and history of the 924(c) statue. Concluding with;
"were: we to adopt:the Govt's claims of usage for the 924(¢)(3)(B)
(Along with unfourided or outside of the Indictment charges) we would
be effectively stepping outside our rule as judges and writing a
new law rather, than applying the one Congress adopted." Such an
opinion by many. other courts is consistant with recent court find-
ings to stay within the four corner's’of the indictment to sentence

defendant's.

_A super majority of all federal judges are following what was alleged in “The Four |
Corners" of the indictment (some indictments did not contain any drug quantity). Here's
what the federal judge in my case expressed in part:

"T have previously concluded that: the offense as charged in the indictment, and not
actual conduct, controls the question of eligibility under the First Step Act. See,
e.g., United States v. Davis, No. 4:92-CR-4013-WS/CAS (ECF No. 823). My conclusion is
in line with those reached by many courts. See, e.g., United States v. Shaw, No. 02-
CR-162, 2019 WL 2477089, at *4(W.D. Wisc. June 13, 2019)("I.agree with the reasoning

of those courts that have concluded that eligibility under the First Step Act is deter-
mined by looking at the statute of conviction, not the defendant's conduct."): United
States v. Stone, No. 1:96-CR-403, 2019 9475750, at #3 (N.D. Ohio Jun 13, 2019)("When
drug quantity is not both charged in the indictment and submitted to the jury as part of
the jury instructions, the statutory maximum under 841(b) must be determined without

‘ veference to a specific drug quantity."); United States v. Martinez, No- 04- ~CR-48- -20

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 18 of 53

(FSR), 2019 WL 2433660, at #3(S.D.N.Y. May 24, 2019)('"Ihis Court... concludes that the
phrase ‘violation of a Federal criminal statute’ refers to the amount charged in the
indictment upon which Martinez -was convicted, ‘not the amount: attributed to him by
judicial finding."); United States v. Rose, __F. Supp. 3d_, 2019 wh 2314479, at *3
(S.D.N.¥. May 24, 2019) (citing cases); United States v- Boudding, _F. Supp. 3d_, 2019
WL 2135494, at *4 (W.D. Mich. May 16, 2019)(explaining that "eligibility under the
language ‘of the First, Step Act turns on a simple, categorical question: Namely , whether
a defendant's offense of conviction was a crack cocaine offense affected by the Fair
Sentenéing Act. If s0, the defendant is categorically eligible for consideration re~
gardless of actual quantities. The particular quantities affect only the Court's
discretionary call on whether to grant a reduction im senterce ."), There is limited
case law to the contrary. oo . : .

Of great legal consequences, in (U.S. v. Maupin) No. 19-6817;
speaks to what the Supreme Court makes clear that, a covered offense
is determined by the Statute of conviction, not “actual conduct"
or relevant conduct". This ruling the Govt conceded to in the Fourth
Circuit (See United States Motion to Remand,: (8.C.F. No.26).Thus if
and since Petitioner was never charged to a violation pursuant to a
924(c) violation; one would conclude: that Petitioner was simply en-
hanced under what would be relevant conduct to a crime. If such is
the case, then the Courtl's have decided that relevant conduct not
presented to a jury may not be used to enhance a defendant beyond
the findings of a jury (See Rosales - Mireles v. U.S. 138 S.Ct. No.
1897 (2018); Also, U.S. v. Antonucci, 667 Fed: Appx 121, 2016 U.S.
App. Lexis 11396).

Subsequently the Govt's enhancement being illegal would mean
that Petitioner was sentenced on a calculation of applicable gu-
ideline range used that was in error. Such is the case, that-.on
April 20, 2016 in (Molina - Martinez v. U.S.) 136, S.Ct 1338, 1344
the Court determined that the district Court. had errored and should
have sentenced the defendant to a lower guideline range because the
Court found that a sentencing procedure which begins with an incorr-

ectly calculated guideline range level is infected with "Plain" error

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 19 of 53

and requires resentencing even where there has been failure to object
(By way of plea) to the Gourt's guideline calculation. (In further
support also see.... (Haskell v. Superintendent Green SCI, 2017

BL 266640 3rd Cir. No. 15-3427 (2017); Harris v. U.S., No. 17-3341
(3rd Cir.) (2018).

Finally, inherently pursuant to (U.S. v. Davis) No. 18431; si-
milar to Petitioner's claims in (Davis) Petitioner cites that his

Sth amendment rights were violated failure of correct due process

 

in Petitioner's motion his constitutional claims of violation is
interwoven throughout his brief for such relief; that the Govt co-
nviantly seems to avoid in their answer response. Unfortunately,

for the Govt the laws: have changed in favor of defendant's where
they simply cannot just state (as in their answered brief) "the two-
level enhancement was properly applied and defendant is not entitled

to the relief he seeks." .

The (Davis) case is about how thé Govt is misapplying the 924(c)
charge and vagueness of the language. Period!:The belief that they
can avoid charging someone of a violation; then create an end-around
an enhance an individual upward (under) relevant conduct of a crime
or outside of an actual covered offense, by simply. statting so is
now inconsistent was case law (Supreme Court) presedent rulings.

The Govt cannot have it all:ways, when it. suits them. Period!

Petitioner was given an unproven, uncharged, uncovered offense
violation based on what seems to be relevant "supposed" conduct;

that is now considered illegal when not presented to a jury of his
peers. Pursuant to Davis; since Petitioner recieved what then would

be a 2 level enhancement (non-charge) would mean he would fall under
the 924(C)(3)(B) residual clause; thus would conclude cannot stand

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 20 of 53

based on the unconstituionality of vagueness determined by the
Highest Court in the land of America.

Wherefore, DanteMcNair, Pro Se, Petitioner, respectfully asks
this Honorable Court to GRANT Petitioner's Motion for Relief and
issue a resentencing; pursuant to (U.S. v. Davis) 18431, and for
the following reasons: (AND ALIKE)

1) Based on recent 9th Cir. Decision im (U.S. v. Sainz) No.
17-1030; stating that the a district court "may not"
sua sponte raise (or by pass) a defendant's rights to
file a §3582(C)(2) motion and deny the motion on that
ground (because the Govt simply asks the Court to) is

a violation of an individual's constitutional rights.

2) Congress recently decided that 3582(C) could and would
enable courtsto decide in indivdual cases, if there is
a justification for reducing a term of imprisonment to
act as a safety valve for modification of sentences.

3) A super majority of all Federal Judges are now follo-
wing what was alleged in the ‘Four Corners' of the
indictment concept in favor of defendant's harshly or

illegaly sentenced.

4) Petitioner was given (when not charged) an enhancement
of (2) levels for a gun violation under relevant conduct
that is now deemed illegal when not presented before a

jury of his peers. Period!

Congress sought out to avoid stacking to create longer (unjus-
tified) sentences created by prosecuter's and thus in (Davis) the
Supreme Court determined a vague law is no law at all! Petitioner;
granted was not charged with a 924(c) violation... However, was

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 21 of 53

enhanced as if he recieved a 924(C)(2)(B) charge which falls under
the residual clause and cannot stand. Petitioner addresses each
claim proffered by the Govt proven without a doubt that, the Laws
are in favor of Petitioner's claims for relief, and requests that
the court GRANT Petitioner's motion for Resentencing to Reverse

a Harmful Error of the 2 level Enhancement, before the Court; to
correct a miscarriage of Justice, and for any other relief

deemed necessary and appropriate in the Interest of Justice.

patep: /J-30-(9

Respectfully Submitted,

Dante McNair, Pro Se
Fed No.: 78214-054
LSGI Allenwood - LOW
P.O. Box 1000

White Deer, PA 17887

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 22 of 53

AFFIDAVIT

I Hereby Certify that the foregoing facts are true and correct
to the best of my knowledge and belief under penalty of perjury as

per 28 USC Section i746.
Wie plo se
ee

CERTIFICATE OF SERVICE

I Hereby Certify | that a copy of the foregoing Petition/Motion was

mailed on this Lt day of Van 2020, by First Class Mail,

postage prepaid to:

AUSUA

Office of the US ATTORNEY
Ghristopher J. Clore

300 Quarropas Street
White Plains NY 10601

Shute =

Dante McNair Pro Se

 
 

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Quarropas Street
White Plains, New York [060i

December 18, 2019

BY ECF

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
United States Courthouse

300 Quarropas Street

White Plains, New York 10601

Re: United States v. Dante McNair,
16 Cr. 666 (KMK)

Dear Judge Karas:

The Government respectfully writes in opposition to defendant Dante McNair’s (the
“defendant”) motion to reduce his sentence, pursuant to Title 18, United States Code, Section
3582(c)(2). As set forth below, the defendant’s motion should be denied.

A. Background

On or about October 13, 2016, the defendant, alongside multiple co-defendants, was
charged in a three-count indictment (the “Indictment”), in connection with the defendant’s
participation in a large-scale and highly profitable drug trafficking organization (the “DTO”)
responsible for distributing wholesale quantities of cocaine in and around Poughkeepsie, New
York. (See Presentence Investigation Report (“PSR”), dkt. no. 141, at ff 1, 22-27.) The
Indictment charged the defendant in two counts. Count One charged the defendant with
conspiring to distribute and possess with the intent to distribute five kilograms or more of
mixtures and substances containing a detectable amount of cocaine, in violation of Title 21,
United States Code, Section 846. Count Two charged the defendant with promotional money
laundering in connection with his participation in the narcotics conspiracy, in violation of Title
18, United States Code, Section 1956. (PSR at {J 2-3.)

On or about October 12, 2017, the defendant pled guilty pursuant to a plea agreement
{the “Plea Agreement”) to the lesser included offense of Count One. Pursuant to the Plea
Agreement, the parties stipulated that the total offense level (assuming acceptance of
responsibility) for Count One was 29. (PSR at J 7.) The total offense level was based, in part,
on a two-level increase pursuant to United States Sentencing Guidelines (“U.S.8.G.”} Section
2D1.1(b)(1), because the defendant possessed a firearm. (/d.) The parties also agreed that the
defendant was in criminal history category one and that, as a result, the applicable Guidelines

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 24 of 53

12/23/2019 Page 2

tange for his crimes was 87 to 108 months’ imprisonment, with a mandatory minimum term of
60 months’ imprisonment, (id.)

The Probation Department (“Probation”) determined that the defendant was in criminal
history category two, because the defendant committed the instant offense while under a term of
probation. (PSR at | 55-57.) Accordingly, Probation calculated a Guidelines range of 97 to 121
months. (PSR at 99.)

On or about February 6, 2018, the Court held a sentencing. The Court agreed with

_ Probation’s Guidelines calculation and determined that the applicable Guidelines range was 97 to

121 months’ imprisonment, with a mandatory minimum term of 60 months. Nevertheless, the

Court ordered that the defendant serve a below-Guidelines sentence of 66 months? imprisonment

to be followed by four years’ supervised release. The defendant’s projected release date is March
22, 2023,

B., Applicable Law

The defendant characterizes his motion as a motion for a sentence modification pursuant
to Title 18, United States Code, 3582(c)(2), despite the fact that he points to no amendments to
the Guidelines. Indeed, there are none that would have any effect on the Court’s sentence in this
case. Instead, the motion is more accurately characterized as a motion to vacate, set aside, or
correct his sentence pursuant to Title 28, United States Code, Section 2255.

28 U.S.C. § 2255(a) permits a federal prisoner to “move the court which imposed the
sentence to vacate, set aside or correct the sentence” on “the ground that the sentence was
imposed in violation of the Constitution or laws of the United States, or that the court was
without jurisdiction to impose such sentence, or that the sentence was in excess of the maximum
authorized by law, or is otherwise subject to collateral attack.” Jd “Because collateral
challenges are ‘in tension with society’s strong interest in the finality of criminal convictions, the
courts have established rules that make it more difficult for a defendant to upset a conviction by
collateral, as opposed to direct, attack.” Vick Man Mui v. United States, 614 F.3d 50, 53 (2d
Cir. 2010) (quoting Ciak v. United States, 59 F.3d 296, 301 (2d Cir. 1995)). To prevail on a
collateral attack, a defendant must demonstrate “constitutional error... . or an error of law or fact
that constitutes ‘a fundamental defect which inherently results in a complete miscarriage of

. Justice.” United States v. Bokun, 73 F.3d 8, 12 (2d Cir, 1995) (quoting Hill v. United States,
368 U.S. 424, 428 (1962).

As discussed below, the defendant has failed to demonstrate any error, let alone a
constitutional error or error of law or fact, that would entitle him to be re-sentenced.

C. Discussion

The Supreme Court’s decision in United States v. Davis is wholly inapplicable here. In
Davis, the Supreme Court determined that Title 18, United States Code, Section 924(c)(3)(B),
the so-called residual clause which defines a crime of violence, was unconstitutionally vague.
Here, the defendant was not charged with (and, thus, did not plead to) any crimes in violation of

eee

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 25 of 53

12/23/2019 Page 3

Section 924(c). And the decision in Davis does not apply to two-level enhancements under
U.S.S.G. § 2D1.1(b)(1). See United States v. Nwankwo, No. 12 Cr. 31 (VM), 2019 WL 4743823
at *1 (S.D.N.Y. Sept. 17, 2019) (“In United States v. Davis, the Supreme Court held that the
term ‘crime of violence’ is unconstitutionally vague when defined to cover a felony ‘that by its
nature, involves a substantial risk that physical force against the person or property of another
may be used in the course of committing the offense.’ See 139 S. Ct. at 2324, 2336. This holding

does not affect Nwankwo’s sentence, because Section 2D1.1(b)(1) does not use or otherwise rely
upon the term ‘crime of violence.””).

Simply put, the two-level enhancement pursuant to U.S.S.G. § 2D1.1(b)(1) was properly
applied here and is unaffected by the Supreme Court’s ruling in Davis. Accordingly, the
defendant is not entitled to the relief he seeks, and his motion should be denied. _

Respectfully submitted,

GEOFFREY S. BERMAN _
United States Attorney

by: ___/s/ Christopher J. Clore
Christopher J. Clore
Assistant United Siates Attorney
(212) 637-1063

cc: Defendant Dante McNair (by mail)

 
2
. -—ah ih cae eee

5. Department of Justice

01/17/2020 5 0ERSEFAS-EPEBECE IK DOSREREE ES Filed OU 29/2 Page dost @ of 53

ie

uh oe
a Ae
Mya A ee

United States Attorney
Southern District of New York

 

United States District Courthouse
390 Quarrepas Street
White Plains, New York 1060)

January 10, 2020

Be rable Kenneth M. Karas Vi Ee ° " N 5 f PSED

United States District Judge
Southern District of New York
United States Courthouse

300 Quarropas Street

White Plains, New York 10601

Re: United States v. Dante McNair,
16 Cr, 666 (KMK)

Dear Judge Karas:

The Government respectfully writes in response to defendant Dante MeNair’s (the
defendant”) supplemental submission filed on January 2, 2020 (the “Supplemental
Submission”) in further support of his motion to reduce his sentence, pursuant to Title 18, United
States Cade, Section 3582(c)(2). As set forth below and in the Government’s initial response,
dated December 18, 2019, the defendant’s motion should be denied — whether filed as a motion
pursuant to Section 3582(c)(2), Section 2255, or otherwise.

The defendant raises no new arguments in the Supplemental Submission. Nor does he
even attempt to respond to the case law cited by the Government that is not only directly on
point, but also completely refutes his claim. In short, the defendant was not charged with
violating Title 18, United States Code, Section 924(c), and, thus, the decision in United States v-
Davis, is wholly inapplicable.’ See United States v. Nwankwo, No, 12 Cr. 31 (VM), 2019 WL
4743823 at *1 (S.D.N.Y. Sept. 17, 2019) (In United States v. Davis, the Supreme Court held
that the term ‘crime of violence’ is unconstitutionally vague when defined to cover a felony “that
by its nature, involves a substantial risk that physical force against the person or property of
another may be used in the course of committing the offense.’ See 139 S. Ct. at 2324, 2336. This
holding does not affect Nwankwo’s sentence, because Section 2D1.1(b)(1) does not use or
otherwise rely upon the term ‘crime of violence.””).

 

| Indeed, defendants convicted of Section 924(c) violations may not, as a matter of law, receive the
two-level enhancement under U.S.S.G. § 2D1.1(b)(1). See ULS.S.G, § 2K2.4 Application Note 4 (Ifa
sentence under this guideline is imposed in conjunction with a sentence for an underlying offense, do not
apply any specific offense characteristic for possession, brandishing, use, or discharge of an explosive or
firearm when determine the sentence for the underlying offense.”) In other words, the only reason why
the two-level enhancement was appropriate here is because the defendant was not convicted of a Section
§24(c) offense. .

 
01/17/2909 ©25EBRE FARRERRECE IO UNE

 

ACRE: Files RNARIER RAI Biot 53

Page2

Accordingly, despite the defendant’s Supplemental Submission, neither the facts nor the

law have changed in the defendant’s fayor and, as a result, the defendant is not entitled to the
relief he seeks, and his motion should be denied.

cc:

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney ,

by: __/s/ Christopher J. Clore
Christopher J. Clore
Assistant United States Attorney
(212) 637-1063

Defendant Dante McNair (y mail)

fh fh pe as ayphccton rs Sinied.
le way fet Grampa. conmekd a€
& § Flo) We letuhs. Tarefoe. ) Deviz
docs nat ately .

Co Ordad -

ce

The Clerk of the Court ls directed to

a copy of thls Order to thed
mail py pe ded

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 28 of 53

1

UNITED STATES DISTRICT COURT.
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

Plaintifé,

Vv. 16 CR 666
, SENTENCING

DANTE McNAIR,

Defendant.
re ee ee ee ee ee x

United States Courthouse
White Plains, New York

February 6, 2018

Before:

HONORABLE KENNETH M. KARAS,
DISTRICT COURT JUDGE

APPEARANCES:

GEOFFREY S., BERMAN
United States Attorney for the
Southern District of New York
CHRISTOPHER CLORE -
Assistant United States Attorney

THEODORE GREEN
Attorney for Defendant

Attachment # .

 

 

 
10

11

12

i3

14

15

‘L6

17

18

19

20

21

22

23

24

25

 

 

Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 29 of 53

2

PROCEEDING

 

THE DEPUTY CLERK: All rise. The Honorable Kenneth
M. Karas presiding. United States of America versus Dante
MeNaix, 16 CR 666.

Counsel, please state your appearances.

MR, CLORE: Good morning, your Honor. Christopher
Clore for the government.

THE COURT; Good morning, Mr. Clore.

MR. GREEN: Yes. Good morning, your Honor. Theodore

Green for Dante McNair. Dante McNair is present with me, as
well.

THE COURT: All right. Good morning to you both.
Please be seated. I was wondering what you were doing at the
back table, Mr. Green.

MR. GREEN: Yeah, we were have a little conference.

THE COURT: Okay. Fair enough. All right. So we're >

here for Mr. McNair's sentence.

I've read the following and counsel will let me know
if I've omitted something.

The presentence report I've read was last revised on
January 3rd of this year. Is that the most recent report?

MR. CLORE: I believe so. Yes, your Honor.

MR, GREEN: Yes, your Honor.

THE COURT: All right. And then, Mr. Green, I've

read two submissions from you; one filed January 19, which is

 

 

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 7:16-cr-00666-KMK Document 288-2. Filed 02/06/20 Page 30 of 53
. , . 3

your sentencing memorandum and then a bunch of attached
letters; and then a supplemental memorandum, which has two
additional letters. This was filed on February 2nd.

Is there anything else I should have read on
Mr, McNair's behalf? |

MR. GREEN: No, there is not, Judge.

THE COURT: And, Mr. Clore, I read the government's
submission that was Filed January 25. Is there anything else I
should have read on behalf of the government ?

MR. CLORE: No, your Honor.

THE COURT: Mr. Green, have you had enough time to go
over the presentence report with Mr. McNair?

MR. GREEN: Yes, I have, your Honor.

THE COURT: Are there any objections. other than the
guidelines?

MR. GREEN: Yeah, other than the guidelines.

THE COURT: Which government has said it's going to
stick to its agreement.

MR. GREEN: Yes, they are.

THE COURT: Is this a function of the rap sheet
conundrum?

MR. CLORE: It is.

THE COURT: .Well, you-all had one rap sheet and I
thought we fixed that problem. Why have we not -- and this

isn't your fault, Mr. Clore, but I thought this was a problem

 

 

 

 
10

11

12

i3

14

i5

16

a7

18

19

20

21

22

23

24

25

RE RR A aR ag SD PION 8 TRIN TO OE RI OE YEE EE Gee HF meso Tee ede He) een nae Bpee ee I Ss Ta Sn ener eee ee ge ee

Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 31 of 53

that was going to get fixed so that Mr. McNair and people like
him aren't caught off guard when they think they've come to an
agreement and then they get ambushed by being told, "Oh, no,
your guideline range is higher." This is intolerable.

MR. GREEN: Well, I'm not sure if this particular one
was the rap sheet, itself. It had to do with the -- I think it
had to do with when his probation terminated earlier and
whether that --

THE COURT: But is that something that comes from the
rap sheet?

MR. GREEN: Yeah, I think it is in the rap sheet.

T'm not sure, It depends on -- it may be --

THE COURT: I mean, and if even one person could have
two different rap sheets and have -- and basically has two
different criminal histories is perplexing.

MR. GREEN: I have had past cases where the probation
department has a doublé secret rap sheet that I don't have.

THE COURT: Right. |

MR. GREEN: That has created problems, true.

THE COURT: Right. So you get one and the one that
they use is the same one-I thought that pretrial had. So if
there's a bail hearing, pretrial won't let you keep it.

MR. GREEN: No, I've learned to take detailed notes
from the pretrial.

THE COURT: I know. But it's not the same as having

 

 

 

 

 
10

Lil

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 7:16-cr-00666-KMK Document 288-2. Filed 02/06/20 Page 32 of 53

the same sheet. You've got to talk to the powers that be,
Mr. Clore, because this isn't fair. Because it never goes the >
other way. Ft never -- oh -- it turns out that your criminal
history is lower. It always is the other way. And if I'm
Mr. McNair, I say, okay, this is the most important decision of
my life, here is all the data I need to make that decision. He
assumes the data is accurate and it's not, you know, it's just
not fair.

MR. CLORE: I agree.

THE COURT: All right. Any other objections,
Mr. Green?

MR. GREEN: Wo, your Honor.

THE COURT: Okay. Mr. Clore, have you reviewed the

report?

MR. CLORE: I have, your Honor.

THE COURT: Any objections on the government's
behalf? :

MR. CLORE: Wo, your Honor, other than the
guidelines.

THE COURT: Okay. And by the way, I've got no
problem with the children in the back. rt's all good.

Mr. Green, as usual, the floor is yours to start.

MR. GREEN: Yes, your Honor. When any lawyer has a
client who gets bail ona case like this and the thought is

that there's some inevitability that you may actually have to

 

 

 
10

LL

12

13

14

15

16

L?

18

19°

20

21

22

23

24

25

 

 

Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 33 of 53

6

go to prison, I mean, you're always asked, well, is it -- I
mean, is he better off collecting jail time instead of being
out all this time? And I always feel he is better off.

And one reason is that it gives the -- it doesn't
always work out, but one reason is that it gives the defendant,
the client, an opportunity to show what kind of a person he is
by the way he deals with pretrial supervision.

In Mr. McNair's case, I think a lot of the really
good qualities in him that are -- didn’t just emerge after he
was arrested, but have always been part of him, came to the
forefront. The really bad mistakes that he made -- that he's
made kind of receded to the background, at least, in terms of
what was running his life.

Without any formal drug treatment, he basically went
cold turkey on cocaine, which was a very damaging and expensive
habit that he had had for too long. After I think maybe about
eight weeks or so he found a steady job that I detail in my
presentencing memorandum. He'd work a night shift at a hotel,
he'd have a lot of responsibility. I mean, he was basically,
you know, the guy there and overnight. He was given a lot of
trust. He showed that he can be a very responsible employee,

I mean, there's -+ you know, given what we know --
given the charges that he's pleaded guilty to and given what,
you know, we've been able to see about the way that he's fully

capable of conducting himself when he puts his mind to it, it's

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 34 of 53

really almost a mystery that he was involved in such a serious
offense. But I think the way that he's dealt with that, which |
is to certaihly not be in denial about it and to try and just
focus on being, you know, the most -- the best person he can to
his family and those around hin, you know, he's still a
relatively young man, he has a young family, he has two young
children, a boy and -- an infant boy and a girl that he is very
much devoted to.

He has the support of a large family and, in fact, I
think all of his immediate family is here now. He's got four
of his sisters. Their names are Dasha, Desari, Destiny, and
Dominique, which I guess, along with Dante, there's a pattern
there. |

THE COURT: You're quick.

MR. GREEN: I know. And Mr. McNair's father, Robert,
is here, as well as his mother, Harriet. I mean, they've been
separated for some time, but-they -- one thing that they agree
on is that they're very supportive of Dante at this time. And,
you know, I mean, in Many respects growing up, Mr. McNair was
just a -- you know, an American kid. I.mean, he had his
problems, he wasn't a great student, but he was a very good
athlete in school. He's a very personable guy.

He dropped out o£ school, but he quickly earned a
GED, He's had various jobs and done well in all of them. And

it really goes to a critical 3553(a) factor, which is specific

 

 

 

 

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20

“21
22
23
24

25

 

 

Case 7:16-cr-OO666-KMK Document 288-2 Filed 02/06/20 Page 35 of 53
8

deterrence. And I think in Mr. McNair's case, the time that he
could have spent collecting jail time towards any inevitable
sentence, was spent, I think, building a lot of credibility on
the issue of whether he's well on the road to reform and
rehabilitation. And I think the answer to that is certainly
yes. -

And that is an important factor here. And Mr. McNair
has also shown that he is, you know -- as much as he recognizes
that the offense that he committed was not good for his
community, he's not somebody without the capacity to be
involved in his community in a positive way. And he
demonstrated that, for example, by his work in the Pop Warner
football league where he served as -- on the coaching staff.

I know a littie bit about that program because my son

played Pop Warner football here in Westchester. And it's a

really -- it's an excellent program. And my memory is that the

coaches were a terrific bunch of guys’ and they really

sacrificed a lot of their time to do it.

And Mr. McNair strikes me as the kind of guy who
would probably be a good coach. of mean, just because of his
presence and the way that he's -- he sust strikes me as a very
poised individual. “and it's just a -- you know, it's hard to
reconcile it with the offense conduct. TI think a good deal of

it is explained by this substance abuse problem that he got

into as he moved into his 20s.

 

 

 
10
ii
42
13
14
i5
16
17
18
19
20
21
22
23
24

25

 

 

(ee ae ee ee

Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 36 of 53

But that's --~ I can't say that that's the only
explanation to this _- Eor the offense conduct. But he's --
one thing is that he's not in Genial about it. He's not
minimizing it and he came in -- you know, he walked in here
today knowing full well that he was facing an inevitable prison
sentence.
| Now, we are requesting, along with the probation
department, a recommendation that the Court do allow him to
self-surrender, I think that could well affect things such as
his security classification, which, in turn, could affect what
kind of facility he's in, what kind of opportunities are
available in that facility in terms of vocational or continuing
his education. You know, I don't have a crystal ball as to
what the Bureau of Prisons will do, but that's one
consideration. I think he would also like to, you know, quit
his job with some reasonable notice and then perhaps not -- you

know, put himself in good stead in that situation.

So, you know, we think that he's a good candidate for

self-surrender, as well.

THE COURT: ‘Thank you, Mr. Green.

Mr. Clore?

MR. CLORE: To begin, first with respect to
self-surrender, the government has no objection to Mer, McNair
self-surrendering. It's our understanding that he's had no

issues with pretrial services that we're aware of, so the

 

 

 
10
11
12
13
14
15
16
17

18
19
20
21
22
23
24

25

organized. And the fact that this defendant also suffered from

 

 

Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 37 of 53

10

government would have no objection to that.

With respect to the sentencing, government points out
we're seeking a guideline sentence somewhere between 87 and 168
months. In this case, it's the government's view that a
sentence in that range would be appropriate based on the nature
of the incident offense, the individual characteristics of the
defendant, as well as the need to deter future misconduct,
promote respect for the law, and ensure the public safety from
future crimes the defendant might commit.

| Most of the government's position is laid out in our
submission, but I just wanted to make two points:

One, with respect to the crime that this defendant
committed. He committed crimes knowing that they would affect
people and he did so, like his co-defendants, purely for
profit. And that's no surprise because drug dealing
necessarily requires a certain level of selfishness. You have
to put profit over other people's well-being. And this
defendant did just that.

But what's worse, is that he did so despite the fact
that he has personally struggled with addiction himself.
However, to be sure, this defendant is not an individual who
was. merely selling cocaine in order to feed his own drug habit.

This was a profitable organization that was relatively

addiction is something that the Court should certainly

 

 

 

 
10

Li

12

13

14

15

16

17

i8

19

20

21

22

23

24

25

 

‘Case 7:16-cr-O0O666-KMK Document 288-2 Filed 02/06/20 Page 38 of 53

consider, but it is not why he engaged in this conduct, It's.

fact that it negatively impacted Poukeepsie, including the
users as well as their family membexs .

With respect to the defendant, again, in terms of his
criminal history, the government notes that this defendant does
not have a lengthy criminal history, but it's important to
point out that, again, like this defendant, as well as his
co-conspirators, they were far from street dealers, street
dealers who would typically be exposed to investigative
techniques employed by local law enforcement like physical
surveillance, controlled buys, and things like that.

Here, the fact that this defendant doesn't have a
lengthy criminal history, in the government's opinion, speaks
more to his ~- the type of dealer he was. He was a
distributor. And it also speaks to how successful the
organization was.

With respect to potential future drug dealers, the
government believes that a guideline sentence here is necessary
to deter them from engaging in illegal, albeit, profitable
conduct like the defendant has. A sentence within the
guidelines range will send a clear message to others that this
conduct will not be tolerated and that the government will mete
out significant punishment to those who sell narcotics anyway.

That said, the government respectfully submits that a

 

the government's position that he did so for money, despite the

 

 
10
11
12
13
14
15
16
17
18
19
20
a1
22
23
24

25

 

 

Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 39 of 53

412

sentence within the guideline range of 87 to 108 months
imprisonment will be sufficient here, but not greater than
necessary to punish Mr. McNair for the serious crimes he's
committed, to hopefully instill in him a respect for the law,
law enforcement, and innocent law-abiding citizens affected by
his criminal conduct, and to deter him from being enticed by
drug profits and committing future crimes, and to protect the
public from any future crimes he might commit.

With that, unless your Honor has any additional
questions.

THE COURT: I have no other questions. ‘Thank you,
Mr. Clore.

MR. CLORE: Thank you.

THE COURT: Any other questions, Mr. Green, before we
give Mr. McNair the opportunity for the last word?

MR. GREEN: No, your Honor.

THE COURT: Okay. Mr. McNair, is there anything
you'd like to say before the Court imposes sentence?

THE DEFENDANT : No, your Honor.

THE COURT: All right. The Court's task is to
determine what sentence is sufficient but no more than
necessary to achieve the goals of the sentencing laws as they
apply to Mr. McNair and to his case.

To do that, I have considered, as required, all the

factors set forth in 18 U.S.C. Section 3553(a}. In doing that,

 

 

 
10
11
12
13
14
15
16
17

18
19
20
21
22
23
2A

25

 

Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 40 of 53

I have carefully considered the written submissions from the
parties, as well as what everybody has had to say here today.

Now, the starting point, we're told by higher courts,
is what the guideline calculation yields. The calculation is
set forth with some objections at paragraphs 43 to 57 of the
presentence report. The base offense level is 30. That's
because the offense conduct involved between 5 and 15 kilograms
of cocaine. That's pursuant to the drug-quantity table at
Section 2D1.1(c) (5).

Mr. McNair possessed at least one firearm in
connection with the charge of narcotics conspiracy. So two
levels are added pursuant to Section 2D1.1(b)(1). This adjusts
the offense level to 32, but then three points come off because
of Mr. McNair's acceptance of responsibility, as reflected in
his timely guilty plea. That's pursuant to Sections 3E1.1(a)
and (b). This yields a total offense level of 29.

The criminal history is calculated as 2 because
Mr. McNair has -- is deemed to have three criminal history
points: “one, from the judgment of three years' probation in
July of 2010 in connection with a seventh degree CPCS charge in
‘Newburgh Town Court.

And then because -- the probation's view is that
because the incident offense occurred while Mr. McNair was
still serving a probation period, two points are added pursuant

‘to Section 4Al.1(d).

 

 

Se Se Sk eee

 

 

 
10
11
12
i3
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 7:16-cr-OO0666-KMK Document 288-2. Filed 02/06/20 Page 41 of 53

14

So I suppose if one were to be a purist, then it
would have to be a total offense level 29, Criminal History
Category II, which would yield a guideline range of 97 to 121
months. And I ama purist. But I'm also a purist in the sense
that the parties bargained for a different criminal history
based on a different rap sheet. And I think equitable
considerations merit the ‘enforcement of the bargain.

So it would be a total offense level of 29 and a
Criminal History Category of I, which would yield a guideline
range of 87 to 108. Tf the government wants to whine to the
Second Circuit, then they can explain to the Second Circuit how
it is that they're using two different rap sheets. Again,

Mr. Clore, that's not directed at you, but your office has got
to fix this. So I'm going to go with that guideline range.
All right. So that's the math, as adjusted.

In terms of the other 3553 (a) factors starting with
Mr. McNair, this is a very tragic case. When you look at the
personal sort of history section of the presentence report, you
see a story that is a little different than some of the other
cases of this kind.

You know, Mr. McNair's sisters are all -- they're’
here, but they're also doing really well in life. This is not
a story of an individual who had, you know, no family support,
has a broken home, as evidenced by -- sometimes, Mr. Green,

you've represented clients where the sisters and brothers are

 

 

 

 

 
10
11
12
13
14
15

16

17.

18

19

20

21

22

23

24

25

 

 

Case 7:16-cr-OO0666-KMK Document 288-2 Filed 02/06/20 Frage 42 of 53

all in trouble. And they, too, have sort of broken lives. And
that's not this story.

There's no question that Mr. McNair has the
wherewithal and the ability to go down a different path. And I
agree with you, Mr. Green, you know, from your perspective,
it's always a -- it's always a question about, you know, does a
client who faces a mandatory minimum, is the client better
served by starting to serve the jail time or even there's a
possibility of "time served." There's no mandatory minimum.
Plus, there's no risk of the person screwing up while on bail,
which always seems to magnify the problems at sentencing.

And I can see that. And you know your clients better
than anybody. And there may be some clients where to yourself
you say, you know what, maybe the judge's remand thing here is
for the best; I did my best. |

But I think Mr. McNair wisely used the time to prove
to himself, more importantly than anything else, that he could
go on the different path. You know, as Mr. Green has said, you
know, he cleaned up his act literally in terms of some of his
addiction issues, ‘but also in terms of putting structure in his
life and getting his priorities straight.

Now, there are people, Mr. McNair, who can do that
for a period of time between plea and sentence with a view
towards fooling the district judge. Sometimes it doesn't work

because even though that's the plan, they can't execute the

 

 

 

 
10
11
12
13
14
L5
16
17
18
19
20
a1
22
23
24

a5

 

 

Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 43 of 53

16

plan. And sometimes it works and sometimes it's genuine.
I think it's all about -- that's why I said the most

important thing is what you prove to yourself. It's all about

‘confidence. It's all about believing that you can turn the

page. Recidivism is where the person gives in to how hard it
is to turn the page.

We're all creatures of habit. It's easy to do
tomorrow what we did yesterday. It's a lot harder to do
something different, right? And people whe, you know,
whether ~- there's people that are -- "I'm overweight, I've got
to stop eating junk food and I've got to start exercising" and
they wake up the next morning and they get ready to do some
push-ups, they're like, "Screw that, I'm going back to bed."

As simple as that.

Yours is magnified. You need to do major push-ups in
life, not just literally, but you need to change your routine.
You need to go back to hanging out with the right people in
your life. You need to make sure that you understand that
every day the addiction could get the better of you, because
the minute you let your guard down is the minutes it will get
the better of you.

- And I think that you've used the time to prove to
yourself that you can do these things. And that's important
because when you're done serving your sentence, you need to

hold on to that and tell yourself that you've got to do that.

 

 

 
FTL T SSS AT

190

11

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

Case 7:16-cr-O0666-KMK’ Document 288-2 Filed 02/06/20 Page 44 of 53
17

 

 

You've got to do it for your kids, you've got to do it for
yourself, you've got to do it for your family.

And understand that not only should you think

‘positively about this, but if you want to think existentially

about it, here's the bottom line: You go back to anything like
this again, it's a mandatory 20. You could be locking at a
Mandatory 20, and Mr. Green would correct me if I was wrong.
He's knows I'm not. You do Bi in quantity and it's your second
federal felony conviction, then the Mr. Cloreses of the world,
without having to make a motion, without having te get
permission of the judge or the consent or even if Mr, Green
jumped up and down and said, "Don't do it," all he's got to do
is file a document called "A Prior Felony Information," which
states "This person was convicted of a federal felony drug
conviction on this date," and that changes the mandatory
minimum to 20 years and there's nothing that can be done about
it.

You've probably heard of the safety valve thing. You
wouldn't be eligible for safety valve. And the judge could
scream and yell at Mr. Clore, the judge could do nothing about

it. If you were convicted, you would have to be sentenced to

‘at least 20 years in jail. That's the reality.

And, you know, there's been some whispers here and
there about how Congress is going to change that. Those winds

aren't blowing in that direction right now at all.. So if for

 

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 45 of 53

18
a no other reason, just try to imagine -- just close your eyes
2 and try to imagine some time from now after you get out, having
3 some judge say, "I have no choice, Mr. McNair, you have to go

A to jail for 20 years," and think about how everybody in the

5 back, how they would age in those 20 years. Think about a kid
6 who goes from five to 25, You missed the chance to coach Pop

7 Warner and any kind of football. You missed the chance to see
8 proms, you missed the chance to see the Tooth Fairy, you missed
9 the chance to ride -- see them ride a bike. You missed the

10 whole thing, your opportunity to make a contribution to better

11 their lives. That's -- you don't want that.
12 So I'm trying to give you a couple ef different
13 survival mechanisms: One, is to think positively. You can

14 make a difference. You can make people around you, your loved
15 ones, happier, better off. And if that doesn't motivate you,
16 then just think about being in jail in your 50s or your 60s.

i7 And then what, right? So self-survival.

18 And there are people who, at sentencing, they say,
19 "I'm going to do it, I'm going to do it, I'm going to do it."
20 jj Deep down they don't think they can. They don't -- they

21 haven't developed the confidence to do it. You've done that.
22 So it's unfortunate there's this break. You know,

23 you're going to go from having really gotten your act together
24 to go to jail, but that's what you can hold on to. Yeah -- and

25 I'm going to let you self-surrender. And.I think that

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 7:16-cr-00666-KMK Document 288-2 Filed 02/06/20 rage 46 of 53

post-arrest rehabilitation needs to be rewarded, assuming it's
genuine. The faker's often like "Look at me , T did some
community service." Oh, come on, you know. Beating the
addiction is where this starts and ends, right? And beating
that means hanging out with the right people. That's who you
hang out with.

All right. So some of the other factors:

The ones that focus on the offense conduct. You
know, Mr. Clore talked about those. You know, the need to
impose a sentence that promotes respect for the law, provides
for a just punishment, accounts for the seriousness of the
eriminal conduct.

This was serious stuff. This was not a couple of
dime bags being sold, This was kilo quantities distribution.
This was an organization. This, you know, fed addiction en
masse and there was a whole ripple effect that we don't see in
the courtroom. What we don't have in the courtroom is the
families of people whose addictions have affected them. Those
addictions were furthered by your sort of commercializing their
addiction. They're out there, right? You know that. You know
that from experience. It's horrible.

And Mr. Clore is right: It's selfish, it's greedy,
it's wrong. And it affects communities because where there is
this distribution, there is always the risk of violence and

then there's always the perception of the parent who has the

 

 

 

 
10

il

12

13

14

15

16

1?

18 ,

19

20

21

22

23

24

25

 

 

Case 7:16-cr-00666-KMK Document 288-2. Filed 02/06/20 Page 47 of 53
20

five-year old that says, "My kid is going to have to walk
through that neighborhood where I know people are selling that
stuff." And that can't be quantified, right? And those
parents aren't here. Those voices aren't being heard today,
but they're out there. So that has to be taken into
consideration.

General and specific deterrence:

General deterrence speaks for itself. Obviously the
idea is people need to understand that there's a serious price
to be paid for serious criminal conduct.

Specific deterrence, therets some risk. There's some
criminal history. There's -- it's not as bad as others in this
case, and I think your post-arrest rehabilitation helps the
one -- some of the concern about recidivism on your park. But
also just keep in mind 20 years. Keep telling yourself 20
years. I'm not doing 20 more years in federal prison. That's
the minimum, by the way. And if there's a gun involved, God
help you. Because then there's a mandatory consecutive
depending on what the aggravator is. It could be five, it
could be seven, it could be 25. These are harsh laws. But the
point is to try to deter people from doing this stuff.

| The need to avoid unwarranted disparity is always an
issue, and, of course, it's relevant in this case because
there's so many people in this case. And so you don't want

people who are more culpable getting less time, all things

 

 

 

 
10

~121

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 48 of 53
24

being equal, including their role in the offense, their
criminal history. So I've considered that, as well.

So here's where I come out of this. I actually think
that a sentence within the guideline range is a little bit more
than is necessary because I think it underrepresents your
post-arrest rehabilitation, which, as I said, I think really
goes right to the heart of the recidivism issue and it -- to
me, that's the ballgame. You know, you're looking at 60 months
just because. That's a long time. And I think that, by
itself, you know, helps address some of the other concerns, the
general deterrence concerns, the need to impose a sentence that
reflects the seriousness of the criminal conduct.

Because the other thing Mr. Clore mentions, he may
have mentioned this in his submission. This is not a one-off
thing. Somebody sells five kilos one time, in my view, that's
not as bad ag somebody who basically makes it their living.
They're part of the scheme. Because that involves some of the
externalities that I was talking about in terms of-the
community impact. So that does trouble me.

There was a gun involved. That troubles me. But as
I said, I think just sort of blindly saying, "Yeah, guideline
sentence," I think doesn't really tailor the sentence to you
and the things that you've done.

So when I ada it all up, when I consider all of. the

3553(a) factors, it's the judgment of the Court that Mr. McNair

 

 

 
10
14
12
13
14
15
16
17
18
19

20

Al

22

23

24

29

 

Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 49 of 53
22

be sentenced to the custody of the attorney general for a
period of 66 months, to be £ollowed by four years of supervised
release. I'm not going to impose a fine. You can't afford
one. There's no restitution.

Forfeiture, Mr. Clore?

MR. CLORE: Yes, your Honor. The government has --
the parties have agreed upon a forfeiture amount of $85,000.

. THE COURT: $85,000?

MR. CLORE: That's correct, your Honor,

THE COURT: So $85,000, I have to orally announce
that I've done that.

The special assessment is $100, as it must be,

The conditions of supervised release, please listen
carefully, Mr. McNair, because this is the ballgame for you.

You're not to commit another federal, state, or local
crime. You're not to unlawfully possess a controlled substance
ox firearm or destructive device and you're to cooperate in the
collection of DNA.

You're also to refrain from the unlawful use of a
controlled substance. You're to submit to one drug test within
15 days of release from imprisonment and at least two periodic
tests thereafter, as determined by the probation officer,

The key there will be who you hang out with, right?
And because if you hang out with the wrong people, it is

inevitable you will violate one of these conditions. It Just

 

 

 

 
Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 50 of 53
. 23

1 is. You hang out with the right people, then there won't he
2 the temptation. And there will be temptation. Of course there »
3 will be. If you think there won't be, then you're done. You

4 || need to be cognizant of it and ready for it.

5 The standard conditions of supervision, 1 to 13 are
6 imposed. Those will be explained to you later. The only added
7 conditions is that -- are that you are to submit your person,
8 residence, place of business, vehicle, any other property,

9 including computers, electronic communications, data storage
10 devices and the like, under your control to a search on the

i1 basis that the probation officer has reasonable suspicion that
12 contraband or evidence of a violation of conditions of release
13 may be found.

14 The search has to be conducted at a reasonable time
15 and in a reasonable manner. But failure to submit to such a
16 search may, itself, be grounds for revocation,

17 You're to inform any others that the premises may be
18 subject to search pursuant to this condition. You're aiso to
19 provide the probation officer with access to any requested

20 financial information, You may be supervised in the district
21 of your residence. .

22 Are-there open counts, Mr. Clore?
23 MR. CLORE: There are. The government moves to

24 || dismiss Count Two, your Honor. |

25 THE COURT: Okay. That's granted.

 

 

 

 

 

 
10
11
12
13
14
15
16

ay
18
19
20
21
22
23
24

25

 

Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 51 of 53
24

To the extent you haven't waived then, Mr. McNair,
you have a right to appeal this sentence. You have to file a
notice of appeal within 14 days of when this judgment is
entered.

How much time does Mr. McNair need to surrender,

Mr. Green?

MR. GREEN: Well, I'm not sure how long it takes for
a designation. In other words, is that the issue? .

THE CouRT: If we knew the answer to that, we'd all
be better off in life. Is 90 days enough time? TI would think
that would be --

MR. GREEN: Yes, sure. I think we'll have -- we'll
know by then anyway.

THE COURT: So we'll say that by May 6 -~ no, May 4.
The 6th is a Sunday. May 4th, Mr. McNair is to report to the
designated facility. |

I'm duty bound, Mr. McNair, to tell you that failure
to do that, itsel£, is a crime. And I didn't say that because
I'm worried; I'm just -- I have to let you know that.

MR. GREEN: Is there a certain time of day?

THE COURT: Noon.

MR. GREEN: Yeah.

THE COURT: So 66 months is a long time, Mr. McNair.
I understand that. When you were charged in this case, you

could have been facing a mandatory 10. The guideline range

 

 

 

 
10

al

12

13

14

15

16

i?

18

19

20

21

22

23

24

25

 

 

Case 7:16-cr-O0666-KMK Document 288-2 Filed 02/06/20 Page 52 of 53

25

that the probation department said. applied had the low end of
$7 months or 90-something months. What was it? 97 months.
The guideline range that you agreed to is 87 at the low end.

So I realize this is not the mandatory minimum, but
on the other hand, this is way below what you could have gotten
and I think you earned that break.

You have, obviously, the benefit of a very good
lawyer who put you in a position to be outside the 10-year
Tandatory minimum and a reasonable prosecutor.

Now you got to earn that the rest of your life
because the consequences, as I said, are just unimaginable. If
you violate supervised release, you go back to jail. Tf you
sell drugs anywhere close to this quantity, you're looking at
maybe a mandatory 20-plus. You don't want to go there. You're
a young person, you've got your whole family supporting you,
you've got your future ahead of you and you've taken the time
between arrest and today to prove you can do all that you need
to do to never come back here against your will again. So now
you've got to go do it. Okay.

Did I do the appeal waiver, Angie?

To the extent you haven't waived it -- I did do it.

All right. Anything else, Mr. Green?

Designation nearest to the New York metropolitan area
as possible?

MR. GREEN: Yes, I am requesting that.

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

24

25

 

Case 7:16-cr-OO0666-KMK

That’s all I can do

recommendation that

 

THE COURT:

MR. GREEW:

THE COURT:
‘MR. GREEN:
THE COURT:
MR. CLORE:

THE COURT:

MR. GREEN:

THE COURT:

Document 288-2 Filed 02/06/20 Page 53 of 53
26 ,

Okay. I'1]1 make that recommendation.
is make the recommendation.
Your Honor, I would also ask for a

Mr. McNair be provided with any substance

abuse treatment in prison that he seeks.

Okay. I'11 make the recommendation.
Yes, your Honor. .
Anything else, Mr. Clore?

Wo, your Honor.

All right. Thank you, Mr. Clore.

Anything else, Mr. Green?

Nothing, your Honor.

All right. Thank you.

Mr. McNair, good luck.
THE DEFENDANT: Thank you.

(Proceedings concluded}

 

 

 
